Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 1 of 35 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

__________________________________________
                                               )
CYNTHIA CONROY                                 )
2110 Wilkes Court, #105                        )
Herndon, Virginia 20170                        )
                                               )
       and                                     )
                                               )
EILEEN C. LAU                                  )
1573 Kingstream Circle                         )
Herndon, Virginia 20170                        )             C.A. No. ______
                                               )
       Plaintiffs,                             )
                                               )
               v.                              )
                                               )
CATHOLIC DIOCESE OF ARLINGTON                  )
200 North Glebe Road, Suite 914                )
Arlington, Virginia 22203                      )
                                               )
SERVE:         Mark E. Herrmann, Esq.          )
               Chancellor and General Counsel  )
               Arlington Diocese               )
               200 North Glebe Road, Suite 914 )
               Arlington, Virginia 22203       )
                                               )
       Defendant.                              )
_________________________________________ )

                                         COMPLAINT

       COME NOW THE PLAINTIFFS, CYNTHIA CONROY and EILEEN C. LAU, by

counsel, and move this Court for entry of judgment in their favor, jointly and severally, and

against the Defendant, CATHOLIC DIOCESE OF ARLINGTON, and in support of such motion

allege and aver as follows:
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 2 of 35 PageID# 2



                                      NATURE OF ACTION

          1.     This action states claims against Defendant for gender discrimination, as well as

retaliation, pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e,

et seq., and specifically the creation and maintenance of a sexually discriminatory and retaliatory

working environment in plaintiffs’ employment.

          2.     This action also states a common law claim of negligent retention of an employee.

                                             PARTIES

          3.     Plaintiff Cynthia (Cindi) Conroy (“Ms. Conroy”) is a resident and citizen of

Fairfax County in the Commonwealth of Virginia.

          4.     Plaintiff Eileen C. Lau (“Ms. Lau”) is a resident and citizen of Fairfax County in

the Commonwealth of Virginia.

          5.     Defendant Catholic Diocese of Arlington (“Arlington Diocese”) is one of the fifty

largest dioceses in the United States. Published 2017 statistics for the Arlington Diocese boasts

463,897 registered Catholics in the Arlington Diocese, with student enrollment at Catholic

schools operated by the Arlington Diocese exceeding 16,700 students.1

          6.     Both Ms. Conroy and Ms. Lau were employed by the Arlington Diocese as school

administrators at St. Joseph School (“SJS”), a private, Catholic elementary and middle school

(grades K-8) in Herndon, Virginia, in this judicial district.

          7.     At all times relevant to this action, the Arlington Diocese was engaged in an

industry affecting commerce, and had fifteen or more employees for each working day in each of

twenty or more calendar weeks in the current or preceding calendar year.



1
    https://www.arlingtondiocese.org/about-us/the-diocese/statistics/


                                                  2
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 3 of 35 PageID# 3



        8.        The Arlington Diocese was, and is, an “employer” within the meaning of 42

U.S.C. § 2000e(b).

        9.        The Arlington Diocese has had five hundred or more employees for each working

day in each of twenty or more calendar weeks in the current or preceding calendar year, within

the meaning of 42 U.S.C. § 1981a(b)(3)(D).

                                    JURISDICTION AND VENUE

        10.       The amount in controversy in this action exceeds the jurisdictional minimum amount

for this Court.

        11.       The causes of action alleged in this action arose in this judicial district, in Fairfax

County, in the Commonwealth of Virginia.

        12.       This Court has jurisdiction over Plaintiffs’ claims under the common law of

 Virginia.

        13.       This Court has jurisdiction over the subject matter of Plaintiffs’ claims under Title

VII of the Civil Rights Act of 1964, as amended, pursuant to 42 U.S.C. § 2000e-5(f).

        14.       The Arlington Diocese is present in and regularly conducts business in Fairfax

County in the Commonwealth of Virginia, in this judicial district.

        15.       The tortious acts and causes of action alleged to have been engaged in, as well as

the resultant injury, were committed in Fairfax County, in the Commonwealth of Virginia, in this

judicial district.

        16.       The illegal and tortious acts committed by the Defendants occurred in this judicial

district and records relevant to such illegal and tortious acts are maintained in this judicial

district.




                                                      3
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 4 of 35 PageID# 4



        17.     The Arlington Diocese is subject to personal jurisdiction of this Court pursuant to

Va. Code § 8.01-328.1 (A)(1), (2) and (3).

        18.     Venue over Plaintiffs’ common law claims is proper under Va. Code § 8.01-262

(1), (2), (3) and (4), and is proper in this Court.

        19.     Jurisdiction and venue are proper in this Court.

                                     PROCEDURAL STATUS

        20.     Ms. Conroy timely filed a Charge of Discrimination with the United States Equal

Opportunity Commission (“EEOC”) on August 15, 2018.

        21.     Ms. Lau timely filed a Charge of Discrimination with the United States Equal

Opportunity Commission (“EEOC”) on August 15, 2018.

        22.     Ms. Conroy received a right-to-sue letter dated August 20, 2018.

        23.     Ms. Lau received a right-to-sue letter dated August 20, 2018.

        24.     All prerequisites to filing suit have been met, and this action is timely filed.

                                          BACKGROUND

        25.     Ms. Conroy began her employment with the Catholic Diocese of Arlington in

August, 1990. Ms. Conroy held teaching positions at St. Thomas More Cathedral School and

Linton Hall School prior to assuming the Assistant Principal position at St. Joseph School

(“SJS”), a private, Catholic elementary and middle school (grades K-8) in Herndon, Virginia. In

July 2014, Ms. Conroy became the Principal of SJS.

        26.     Ms. Lau began her employment with the Catholic Diocese of Arlington in August

2006. In July, 2016, Ms. Lau became the Assistant Principal at SJS, reporting directly to Ms.

Conroy.




                                                      4
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 5 of 35 PageID# 5



       27.     SJS is operated by the Catholic Diocese of Arlington. The pastor of St. Joseph

Catholic Church is Father Tom Bourque (“Father Tom”). Reference herein to “SJS” inherently

includes the Catholic Diocese of Arlington.

       28.     SJS receives federal funding under Title I and Title II-A of the Elementary and

Secondary Education Act, as amended. SJS is accredited by the Virginia Council of Private

Schools. The Diocesan of Arlington Policies and Procedures regarding personnel does not state

being Catholic is a prerequisite to employment at SJS. Moreover, the policies and procedures

on harassment, retaliation and EthicsPoint relevant to this Complaint are not afforded protection

under ministerial exception.

       29.     As Pastor St. Joseph Catholic Church, Father Tom has final supervisory and

managerial authority over the teachers, staff and administrators of SJS.

       30.     Father Tom was inexplicably opposed to hiring Ms. Lau for the Assistant

Principal position from the start, even though she was eminently qualified for the position, with

stellar recommendations, and despite the fact that she was unanimously chosen for the position

by an interview panel. Ms. Lau could only assume it was because of her gender.

       31.     Upon Ms. Lau’s hire, Father Tom changed the Assistant Principal title (the

specific position for which Ms. Lau had been hired) to a Director position, and Ms. Lau became

the Director of Curriculum and Instruction. In addition, Father Tom mandated that Ms. Lau

complete a second graduate program (despite being fully qualified for the job when she was

hired, already with a graduate degree), while she was working her full-time job, which increased

Ms. Lau’s financial burden.




                                                5
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 6 of 35 PageID# 6



        32.    During Ms. Conroy’s tenure as Principal at SJS, and Ms. Lau’s tenure as

Director/Assistant Principal at SJS, it was apparent that Father Tom treated the male employees

differently than the female employees.

        33.    For instance, one male employee was given additional “perks,” such as a

“company” car, and was granted access to technology that the female employees were not

(which prevented female administrators from effectively doing their jobs).

        34.    Specifically, during Ms. Conroy’s employment, Danny Rucker (“Mr. Rucker”),

the Facility Superintendent, drove a truck to and from work that was purchased by the parish,

and his gas was paid for by the parish. His cell phone was also purchased by the parish, and his

salary is higher than females of a comparable level. Mr. Rucker is also granted the freedom to

work a second job, and the freedom to leave work early to play golf and take multiple vacations

during the school year.

        35.    Mr. Rucker controls all of the administrative rights over the school’s cameras and

technology, dictates set-up of classroom technology (instead of allowing the teachers to do so)

and has refused to give female employees (including the Director of Technology and the

Computer Science teacher) administrative rights. His actions are fully supported by Father Tom,

and are impediments to the effected female employees from being able to fully perform their

jobs.

        36.    In addition, Ms. Conroy was unable to access the security cameras since

September 2017 despite her multiple requests that this be fixed. Mr. Rucker took no action to

resolve the issue, even after two situations where students went missing (later found safe) in the

school and the administrative team was not able to use the cameras to locate the student.




                                                 6
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 7 of 35 PageID# 7



       37.     Father Tom was known to use profanity to describe women to the male employee

(including, but not limited to referring to female employees as “bitches”).

       38.     It is common knowledge that Father Tom has a violent temper that he cannot

control. As a result, he is verbally abusive and vocal about his disdain for women, regularly

displaying bullying and intimidating behavior towards female employees. Father Tom berates

females by email and in person during meetings.

       39.     On or around August 31, 2017, during a time when the administration and the

Parent-Teacher Organization (“PTO”) were engaged in planning a fundraiser for the school,

Father Tom called the PTO Vice President a “bitch” and used profanity when describing Ms.

Conroy, the PTO Board and PTO members to Mr. Rucker. Father Tom lost his temper at the

August 30 PTO meeting when the PTO Board discussed having the annual fund raiser off

campus, becoming belligerent and verbally attacking the PTO Board, and threatening that he and

the others priests would not attend.

       40.     SJS operates after school clubs. Father Tom granted the only male club

moderator $5000 for his after school program. No other after school club received a stipend.

       41.     In or around the fall, 2017, Ms. Lau reported Father Tom’s harassment and

discrimination to Ms. Conroy, her direct supervisor.

       42.     In November 2017, Ms. Conroy informed Ms. Lau that that she had reported

Father Tom’s harassment and abusive conduct to Jennifer Bigelow, Ed.D. (“Superintendent

Bigelow” or (“Dr. Bigelow”) (the Superintendent of Catholic Schools) as well as to Sister Karl

Ann Homberg (“Sister Karl Ann”) (Assistant Superintendant for Catholic Leadership – Office of

Catholic Schools), in December 2017.




                                                 7
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 8 of 35 PageID# 8



       43.     In December 2017, and again on or around February 1, 2018, Ms. Lau reported

Father Tom’s abusive, harassing and discriminatory conduct to EthicsPoint (a third party

confidential reporting tool through which employees can report issues related to harassment,

discrimination or other misconduct in the workplace). The Bishop encouraged employees to use

EthicsPoint as a safe way to report harassment. Ms. Conroy became aware of these reports made

by Ms. Lau shortly after Ms. Lau made the reports

       44.     Although employees are also encouraged to report concerns or complaints to their

supervisors, there is no formal chain in place as to how such reports should be made.

       45.     After that, Father Tom’s illegal, abusive, discriminatory and harassing behavior

escalated, in retaliation for Ms. Lau’s complaints, and Ms. Conroy’s escalation of Ms. Lau’s

complaints.

       46.     On February 6, 2018, Father Tom notified Ms. Conroy that she could return as

Principal for the 2018-2019 school year, only if she fired Ms. Lau and Ms. Beltran. Ms. Conroy

was shocked by this pronouncement, and was given a deadline of February 13 to make her

decision.

       47.     That evening, Ms. Conroy called Superintendent Bigelow, who called Human

Resources, asking for help and guidance, and whether Father Tom’s ultimatum was legal, since

neither Ms. Beltran nor Ms. Lau had any performance issues and there was no justification for

terminating either administrator.

       48.     Dr. Bigelow advised Ms. Conroy that Human Resources would contact her, and

instructed Ms. Conroy not to meet with Father Tom until she spoke with HR. Dr. Bigelow also

assured Ms. Conroy that she would keep this in confidence, and not speak to Father Tom about

what they had discussed.



                                                8
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 9 of 35 PageID# 9



       49.     Neither HR nor Dr. Bigelow ever reached back out to Ms. Conroy, despite her

multiple attempts to contact them, including on February 7th and the morning of February 8th.

       50.     On February 8, 2018, Dr. Bigelow, Teresa M. D’Elia (“Ms. D’Elia”) (Director of

Human Resources) and Dana Brooks (Manager of Human Resources), spoke with Father Tom.

       51.     On February 8, 2018 at 12:00 noon, Ms. Conroy received an email from Ms.

D’Elia, stating that she had not returned her calls because she agreed with what Dr. Bigelow had

told Ms. Conroy, so saw no need. She also stated:

       Jennifer [Bigelow], Dana [Brooks], and I have spoken to Fr. Tom to understand
       from his viewpoint what was discussed with you regarding the contract for you,
       Eileen and Sarah for next year. I understand that Fr. Tom will be meeting with
       you again today or tomorrow for further discussion. I think that it’s best for that
       meeting to occur before scheduling a time for you to meet with HR. In addition,
       neither Dana or [sic] I is available today or tomorrow, as we are both involved in
       multiple previously scheduled meetings each day . . .

       52.     Immediately thereafter, Father Tom stormed into Ms. Conroy’s office while she

was on the phone (with a “do not disturb” sign), interrupting her. The “further discussion” was

nothing more than Father Tom screaming at Ms. Conroy, and falsely accusing her of

insubordination (for reporting his illegal conduct). He was visibly angry and red faced while

yelling. Father Tom is physically intimidating. Father Tom yelled that Ms. Conroy was fired,

despite the fact that she had been offered a verbal contract renewal just two days prior.

       53.     Ms. D’Elia obviously knew Father Tom’s plans, and made herself and Dana

Brooks (Manager of Human Resources for the Catholic Diocese), conveniently “unavailable” to

speak to Ms. Conroy for two days.

       54.     That same day, Father Tom yelled at staff in such an abusive manner that Mary

Lewis became distraught, crying. Ms. Lewis begged Ms. Lau not to leave, and kept repeating,

“Please don’t leave. Please help Cindi [Conroy].”



                                                 9
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 10 of 35 PageID# 10



       55.      Father Tom then called for Ms. Lau and Ms. Beltran over the loud speaker, and

when they arrived, he fired them also. Ms. Lau was told she could finish out the school year, but

would not be offered a contract for the 2018-19 school year.

       56.      Father Tom called a mandatory meeting of all faculty and staff to be held

immediately after school, in the library, without giving Ms. Conroy, Ms. Lau or Ms. Beltran

prior notice.

       57.      The day that Ms. Conroy, Ms. Lau and Ms. Beltran were fired, they were forced

to remain in the building until 9 pm because of the annual school Science Fair. There were over

200 parent volunteers present. Ms. Lau and Ms. Beltran were forced to remain silent about the

traumatic experience that had occurred earlier in the day.

       58.      The entire administrative team – Ms. Lau, Ms. Beltran and Ms. Conroy – were

fired in retaliation for Ms. Conroy’s and Ms. Lau’s reporting Father Tom’s abusive,

discriminatory and harassing behavior to Superintendent Bigelow, Assistant Superintendant

Sister Karl Ann, and for Ms. Lau’s reporting to EthicsPoint, and for doing what employees were

encouraged to do – report such behavior to their supervisors..

       59.      On the day that the administration team was fired, Father Tom threatened the

parish staff (through Jeanne Nappier and Danny Rucker) that if they talked to the school staff or

about Father Tom, they would be fired immediately. This threatening behavior prevented a

thorough and unbiased investigation from being conducted.

       60.      The sham “investigation” concluded in a letter from Father Ferguson, determining

that there was no wrongdoing on the part of Father Tom or anyone else.

       61.      The Catholic Diocese of Arlington (via the Office of Catholic Schools), through,

at a minimum, Superintendent Bigelow and Assistant Superintendent Sister Karl Ann, was aware



                                                10
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 11 of 35 PageID# 11



of the ongoing abuse, discrimination and harassment, but did nothing to remedy or stop the

conduct. Although Dr. Bigelow was supposed to visit SJS during December 2017 to address the

situation, that never occurred.

       62.     Ms. Lau spoke to Ds. Bigelow on Friday, February 9, 2018 and asked her if she

had endorsed the administrative team being fired without just cause. She replied that “the pastor

can do whatever he wants.”

       63.     The discrimination, harassment and abusive conduct was ratified and condoned

by the Catholic Diocese of Arlington lack of action to protect the administration, staff and

students at SJS, and conducting a sham investigation that found no wrong doing despite

overwhelming evidence to the contrary and letters and petitions from parents.

       64.     Although it was requested that a neutral third party conduct an investigation,

instead, Human Resources conducted interviews. This was a biased investigation since Human

Resources was directly involved with the termination of the administrative team.

       65.     In addition, Father Tom posted the news of the terminations on the home page of

the parish website, where it remained for approximately seven months. However, when the male

youth minister departed, his job opening was not posted on the church website.

       66.     On February 12, 2018, Father Tom sent an email to the SJS community advising

of his decision to “. . . move SJS forward with a different Catholic leadership model for the

2018-2019 school year.” The “new model” removed the existing principal (Ms. Conroy) and the

two existing directors (Ms. Lau and Ms. Beltran), and proposed to replace them with a new

principal and one assistant principal.

       67.     Approximately 300 letters were sent to the Bishop of the Diocese and/or

Superintendent Bigelow requesting reinstatement of the administrative team (Ms. Conroy, Ms.



                                                11
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 12 of 35 PageID# 12



Lau and Ms. Beltran), and for Father Tom’s removal as pastor. A petition was also sent to the

Bishop with over 75 signatures, with the same demands.

        68.       The grandfather of one student sent an email expressing his concern and outrage

at the events that had transpired, and his concern that his grandson may not be in a nurturing

environment “due to the destructive, aggressive and VERY un-Jesus like behavior of . . . Father

Tom.” He said, “I smelled a rat when this story broke. It made sense having been around Fr.

Tom. Now I understand that many concerned and dedicated to St Joes parents, are receiving a

‘stone wall’ response as they try to step up and speak out against Fr Tom and his actions and

behaviours [sic]. . .”

        69.       On February 16, 2018, Superintendent Bigelow, in response to the growing

opposition from the SJS community, sent a letter with the stated intent “to clarify some items.”

In her letter, Dr. Bigelow affirmed that “. . . it is ultimately the pastor who is responsible for the

administration of a school at a parish . . . . As such, the pastor may make changes to a school’s

administrative structure as he deems necessary.”

        70.       In response, on February 20, 2018, a group of approximately 75 SJS parents sent

a letter/petition to Superintendent Bigelow, detailing their protest of, and many concerns with,

the action taken by Father Tom, Father Tom’s abusive conduct in the workplace, and

Superintendent Bigelow’s apparent ratification of his action and conduct.

        71.       Among the listed concerns was the fact that Father Tom, the main offender and

root of the problem, would be working closely with the Office of Catholic Schools to find a new

principal for SJS.

        72.       This petition also asked for:

                 A detailed explanation of Father Tom’s alleged vision for “moving SJS forward,”
                  including how a “different Catholic leadership model” will accomplish this goal;

                                                  12
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 13 of 35 PageID# 13




                An explanation of how the Diocese investigates and ensures no retaliation;

                Clarification and documentation supporting the Diocese’s position that a pastor,
                 despite numerous complaints regarding his conduct in the workplace, can be
                 responsible for the administration of a parish school;

                Explanation of the checks and balances system (if any) to ensure the pastor does
                 not abuse his authority when making decisions that disrupt a school’s day to day
                 operations, and when making any changes to the school’s structure “he deems
                 necessary;”

                Who Father Tom must report to and gain approval from before making sweeping
                 leadership changes at SJS (and if no one, characterizing it as a “dangerous
                 abdication of responsibility by the Diocese”);

                The identity of the “senior member” of the Office of Catholic Schools who will
                 serve on Father Tom’s search committee for a new administrative team, and how
                 prospective parents will be identified for inclusion in the search committee.

       73.       This petition went on to detail the harassing and abusive conduct by Father Tom

towards staff and the SJS community at large, including, but not limited to:

                Unprofessional conduct, bullying and yelling at SJS staff and creating a hostile
                 work environment;

                Angry outbursts at the SJS PTO and fundraisers;

                Noticeable lack of interest and participation in SJS functions and activities (all
                 listed in detail);

                Arbitrarily prohibiting certain SJS-sponsored events from being held on school
                 premises;

                Threatening, on numerous occasions, to alter or end SJS’s involvement in
                 Catholic Youth Organization programs, despite the Bishop’s emphasis and
                 support for these programs; and

                Failure to respond to parishioner concerns.

       74.       The petition also pointed out concerns that Father Tom does not exhibit or

maintain the qualifications necessary to effectively administer SJS (all the while, being permitted

to oust the very effective and well-liked administrative team), and opined that Father Tom “has

                                                  13
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 14 of 35 PageID# 14



failed our children on all accounts. Moreover, his hubris has created a virulent environment . . .”

In addition, a surface search regarding Father’s Tom’s advanced religious studies and degrees

uncovered a host of negative descriptors pertaining to Father Tom from St. Francis University.

        75.     The petition concluded with a request for the “Removal of Fr. Tom (temporarily

or permanently) as administrator of SJS, pending a full investigation, and findings, related to

actual and alleged acts of hostility and retaliation. Fr. Tom should not be involved in any school

decisions until there is a final, official, and transparent resolution to this matter.”

        76.     On March 28, 2018, during a “Listening Session” for the faculty facilitated by

Sister Karl Ann Homberg (Assistant Superintendent), Father Tom threatened the entire faculty

by stating that he supported “90%” of them, and implied that he planned to fire five or six faculty

members despite excellent performance. He repeated this threat twice. Father Tom also

informed the entire faculty in that meeting that Ms. Conroy, Ms. Lau and Ms. Beltran were not

leaders and that the school did not need them. Father Tom’s threatening behavior was called to

the attention of Sister Karl Ann, who ratified and condoned Father Tom’s behavior by taking no

action whatsoever. Father Tom’s threat was later reported to Ethics Point by a teacher present at

the Listening Session. Nothing was done.

        77.     On April 10, 2018, at a Listening Session for parents, alumni and parents of

alumni, Father Tom began with a prayer, and then hid and listened from the kitchen with Danny

Rucker despite being told not to remain for the session, and left before it was over.

        78.     On April 13, 2018, Father Tom terminated the computer teacher, Christy Slifkey,

while Ms. Conroy was out of the building. Ms. Conroy received an email informing her of the

firing, after the fact, despite Father Tom and Superintendent Bigelow previously informing Ms.




                                                   14
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 15 of 35 PageID# 15



Conroy that she would have input into whether faculty contracts were renewed. Notably, Ms.

Slifkey’s husband is the PTO President.

       79.     This occurred despite the fact that on three different occasions (one with the

superintendent), Ms. Conroy was assured that all teachers would be given a contract for the

2018-2019 school year. Ms. Lau was present in the building on April 13, 2018 as the acting

principal and was not notified of Ms. Slifkey’s termination.

       80.     Father Tom’s disingenuous, false and poorly fabricated attempted justification for

Ms. Conroy’s termination, and the terminations of Ms. Lau and Ms. Beltran - that he has

“decided to move SJS forward with a different Catholic Leadership model for the 2018-2019

school year” - is deceitful, insincere and self-serving at best.

       81.     Ms. Lau and Ms. Conroy were excellent performers, and made an outstanding

team. Under their administration, SJS, as well as its teachers and community, was thriving, and

the students had the best test scores in the Diocese. As of January 2018, all teachers and staff

intended to remain for the 2018-2019 school year. After the administrative team was fired, 16

employees chose not to return to SJS for the following school year.

       82.     Any employee who is found to be under performing at SJS is placed on a

Performance Improvement Plan and required to meet with the pastor and principal regularly to

focus on improving performance, or is given one on one counseling. The only time Ms. Lau ever

met with Father Tom during her tenure as Assistant Principal is when he fired her. Neither Ms.

Conroy nor Ms. Lau were ever placed on any Performance Improvement Plan, or directed to

meet with the pastor or any superintendants (in Ms. Conroy’s case), or the pastor and principal

(in Ms. Lau’s case), to focus on improving performance.




                                                 15
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 16 of 35 PageID# 16



        83.     As per Diocesan policy, an employee must be informed in writing by April 15, if

the employee will not be offered a contract for the following school year. Neither Ms. Conroy

nor Ms. Lau was ever informed in writing that they would not be offered a contract for the 2018-

2019 school year.

        84.     Ms. Conroy sought counseling due to the impact of the stress on her physical and

emotional health, and the manner in which the administrative team was fired. Ms. Lau was

treated by a dentist after she started grinding her teeth due to stress.

        85.     During the fake “investigation,” Human Resources accessed Ms. Lau’s email and

attempted to hold two emails over her head as a way to silence her about the harassment and

discrimination. Neither email went against any SJS policy or procedure.

        86.     In addition, upon Ms. Lau’s hire, Father Tom required her to complete a second

graduate program (despite being fully qualified for the job when she was hired, already with a

graduate degree). At the time, Ms. Lau was given a partial leadership scholarship to help finance

the program. At the time of her termination, Ms. Lau was half way through the program, with 18

credits left to complete. A condition of the scholarship is that Ms. Lau remains employed in the

Diocese as an assistant principal for three years upon completion of the program, or else pay

back the scholarship in full. Father Tom’s abusive, discriminatory and illegal termination of Ms.

Lau’s employment has prevented her from fulfilling the scholarship requirements, and will create

a great financial hardship when she is forced to pay back the scholarship money.

        87.     No adverse action was taken against Father Tom for his illegal, discriminatory,

harassing and hostile behavior towards Ms. Conroy, Ms. Lau, and other female employees

(including Ms. Beltran and Ms. Slifkey), as detailed above.




                                                  16
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 17 of 35 PageID# 17



       88.      Neither Ms. Conroy nor Ms. Lau was ever given any credible or accurate

justification for how they were treated, or for their terminations. The Catholic Diocese of

Arlington has not offered any satisfactory or credible reasons, or attempt to justify, the acts of

discrimination and harassment.

       89.      The lack of communication from Father Tom to the community was intended to

create the false impression that Ms. Conroy and Ms. Lau had done something wrong. There were

rumors, misinformation, and gossip spread about the reason for their terminations.

       90.      Ms. Lau was falsely accused of being a lesbian and having a sexual relationship

with Ms. Conroy. She was also falsely accused of embezzling funds.

                                    COUNT ONE –
                           GENDER DISCRIMINATION AND
             HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
                   (Cindi Conroy against Catholic Diocese of Arlington)

       91.      The allegations of each of the preceding paragraphs are incorporated herein as if

specifically realleged.

       92.      The Arlington Diocese discriminated against Ms. Conroy and subjected Ms.

Conroy to a continuing hostile work environment on the basis of her gender, female.

       93.      Father Tom engaged in discriminatory and hostile behavior towards Ms. Conroy

from the onset of her employment, when it was immediately apparent that Father Tom treated the

male employees differently than the female employees.

       94.      Disparate treatment included awarding a male employee (Mr. Rucker) perks not

afforded to female employees. Such perks included use of a truck to drive to and from work that

was purchased by the parish; gas paid for by the parish; a cell phone purchased by the parish;

access to technology that the female employees were not given (which prevented female

administrators from effectively doing their jobs); freedom to work a second job; freedom to leave

                                                 17
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 18 of 35 PageID# 18



work early to play golf; freedom to take multiple vacations during the school year; and paying

the male employee a higher salary than females of a comparable level.

       95.     Mr. Rucker has refused to provide female employees (including the Director of

Technology and the Computer Science teacher) administrative rights to the school’s cameras and

technology, and his actions are fully supported by Father Tom, and are impediments to the

effected female employees from being able to fully perform their jobs. Mr. Rucker also

prevented Ms. Conroy from accessing the security cameras as of September 2017 despite her

multiple requests that this be fixed.

       96.     Father Tom granted the only male club moderator $5000 for his after school

program. No other after school club (with female moderators) received a stipend.

       97.     Father Tom uses profanity to describe women to the male employee (including,

but not limited to referring to female employees as “bitches”), and has exhibited verbally abusive

and vocal about his disdain for women, regularly displaying bullying and intimidating behavior

towards female employees, and berating female employees by email, and in person during

meetings. During a PTO meeting in August 2017, Father Tom lost his temper, called the PTO

Vice President a “bitch” and used profanity when describing Ms. Conroy, the PTO Board and

PTO members to Mr. Rucker.

       98.     In or around the Fall, 2017, Ms. Lau reported Father Tom’s harassment and

discrimination to Ms. Conroy, her direct supervisor; in November 2017, Ms. Conroy reported

Father Tom’s harassment and discrimination to Superintendent Bigelow; in December 2017, Ms.

Conroy reported Father Tom’s harassment and discrimination to Assistant Superintendent Sister

Karl Ann Homberg; and Ms. Lau made two reports about Father Tom’s abusive, harassing and

discriminatory conduct to EthicsPoint – in December 2017 and early February 2018.



                                               18
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 19 of 35 PageID# 19



       99.     Despite the multiple reports, and the many witnesses to Father Tom’s hostile and

discriminatory conduct, no action was taken.

       100.    In addition, Father Tom posted the news of Ms. Conroy’s termination on the

home page of the parish website, where it remained for approximately seven months. However,

when the male youth minister departed, his job opening was not posed on the church website.

       101.    The Arlington Diocese’s discriminatory treatment of Ms. Conroy violated Title

VII of the Federal Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(1).

       102.    In discriminating against Ms. Conroy in violation of federal law, the Arlington

Diocese evidenced malice, spite, and ill will; its actions were willful and wanton; and evinced a

conscious disregard for the rights of Ms. Conroy.

       103.    As a direct and proximate result of the Arlington Diocese’s actions, Ms. Conroy

has suffered and continues to suffer anxiety, diminished self-confidence and self-worth, feelings

of helplessness and hopelessness, insomnia, withdrawal from friends and family, fear and

concern for her future ability to earn a living, crying, sadness, lack of concentration, humiliation,

embarrassment, headaches, past and future loss of income and benefits of employment, lost

career and business opportunities and advancement, medical expenses, other past pecuniary

losses, future pecuniary losses, and other nonpecuniary losses. Ms. Conroy sought counseling

due to the impact of the stress on her physical and emotional health, and the manner in which the

administrative team was fired.

       104.    Due to the conscious disregard for Ms. Conroy’s federally protected rights, and

the severity of the Arlington Diocese’s conduct, Ms. Conroy is also entitled to punitive damages.




                                                 19
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 20 of 35 PageID# 20



                                   COUNT TWO –
                         GENDER DISCRIMINATION AND
           HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
                 (Eileen C. Lau against Catholic Diocese of Arlington)

        105.       The allegations of each of the preceding paragraphs are incorporated herein as if

specifically realleged.

        106.       The Arlington Diocese discriminated against Ms. Lau and subjected Ms. Lau to a

continuing hostile work environment on the basis of her gender, female.

        107.       Father Tom engaged in discriminatory and hostile behavior towards Ms. Lau from

the onset of her employment.

        108.       Father Tom was inexplicably opposed to hiring Ms. Lau for the Assistant

Principal position from the start, even though she was eminently qualified for the position, with

stellar recommendations, and despite the fact that she was unanimously chosen for the position

by an interview panel. In addition, upon Ms. Lau’s hire, Father Tom changed the Assistant

Principal title (the specific position for which Ms. Lau had been hired) to a Director position.

Then, he mandated that Ms. Lau to complete a second graduate program (despite being fully

qualified for the job when she was hired, already with a graduate degree), while she was working

a full-time job.

        109.       In addition to Father Tom’s bias against Ms. Lau based on her gender, Father

Tom treated the male employees differently than the female employees in other ways.

        110.       Examples include awarding a male employee (Mr. Rucker) perks not afforded to

female employees. Such perks included use of a truck to drive to and from work that was

purchased by the parish; gas paid for by the parish; a cell phone purchased by the parish; access

to technology that the female employees were not given (which prevented female administrators

from effectively doing their jobs); freedom to work a second job; freedom to leave work early to

                                                   20
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 21 of 35 PageID# 21



play golf; freedom to take multiple vacations during the school year; and paying the male

employee a higher salary than females of a comparable level.

       111.    Mr. Rucker has refused to provide female employees (including the Director of

Technology and the Computer Science teacher) administrative rights to the school’s cameras and

technology, and his actions are fully supported by Father Tom, and are impediments to the

effected female employees from being able to fully perform their jobs. Mr. Rucker also

prevented Ms. Lau from accessing the security cameras as of September 2017 despite her

multiple requests that this be fixed.

       112.    Father Tom granted the only male club moderator $5000 for his after school

program. No other after school club (with female moderators) received a stipend.

       113.    Father Tom uses profanity to describe women to the male employee (including,

but not limited to referring to female employees as “bitches”), and has exhibited verbally abusive

and vocal about his disdain for women, regularly displaying bullying and intimidating behavior

towards female employees, and berating female employees by email, and in person during

meetings. During a PTO meeting in August 2017, Father Tom lost his temper, called the PTO

Vice President a “bitch” and used profanity when describing Ms. Conroy, the PTO Board and

PTO members to Mr. Rucker.

       114.    In or around the Fall, 2017, Ms. Lau reported Father Tom’s harassment and

discrimination to Ms. Conroy, her direct supervisor; in November 2017, Ms. Conroy reported

Father Tom’s harassment and discrimination to Superintendent Bigelow; in December 2017, Ms.

Conroy reported Father Tom’s harassment and discrimination to Assistant Superintendent Sister

Karl Ann Homberg; and Ms. Lau made two reports about Father Tom’s abusive, harassing and

discriminatory conduct to EthicsPoint – in December 2017 and February 2018.



                                               21
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 22 of 35 PageID# 22



       115.    Despite the multiple reports, and the many witnesses to Father Tom’s hostile and

discriminatory conduct, no action was taken.

       116.    In addition, Father Tom posted the news of Ms. Lau’s termination on the home

page of the parish website, where it remained for approximately seven months. However, when

the male youth minister departed, his job opening was not posed on the church website.

       117.    The Arlington Diocese’s discriminatory treatment of Ms. Lau violated Title VII of

the Federal Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(1).

       118.    In discriminating against Ms. Lau in violation of federal law, the Arlington

Diocese evidenced malice, spite, and ill will; its actions were willful and wanton; and evinced a

conscious disregard for the rights of Ms. Lau.

       119.    As a direct and proximate result of the Arlington Diocese’s actions, Ms. Lau has

suffered and continues to suffer anxiety, diminished self-confidence and self-worth, feelings of

helplessness and hopelessness, insomnia, withdrawal from friends and family, fear and concern

for her future ability to earn a living, crying, sadness, lack of concentration, grinding her teeth

(for which she was treated by a dentist); humiliation, embarrassment, headaches, past and future

loss of income and benefits of employment, lost career and business opportunities and

advancement, medical expenses, other past pecuniary losses, future pecuniary losses, and other

nonpecuniary losses.

       120.    Due to the conscious disregard for Ms. Lau’s federally protected rights, and the

severity of the Arlington Diocese’s conduct, Ms. Lau is also entitled to punitive damages.




                                                  22
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 23 of 35 PageID# 23



                                   COUNT THREE -
                  RETALIATION, RETALIATORY DISCHARGE AND
             HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
                   (Cindi Conroy against Catholic Diocese of Arlington)

          121.   The allegations of the foregoing paragraphs are incorporated as if realleged

herein.

          122.   The Arlington Diocese created a hostile and retaliatory environment during the

course of Ms. Conroy’s employment, in retaliation for Ms. Conroy’s reporting and escalating of

the complaints of discrimination and hostile work environment made to her, by Ms. Lau, which

constituted protected activities. In addition, as Ms. Lau’s direct supervisor, Ms. Conroy had a

responsibility and obligation to report the complaints of discrimination and hostile work

environment made to her by Ms. Lau.

          123.   After Ms. Lau reported Father Tom’s harassment and discrimination to Ms.

Conroy in the fall of 2017, in November 2017, Ms. Conroy reported Father Tom’s harassment

and discrimination to Superintendent Bigelow, escalating Ms. Lau’s complaints; and in

December 2017, Ms. Conroy reported and escalated he same complaints to Assistant

Superintendent Sister Karl Ann Homberg.

          124.   The Arlington Diocese had actual or constructive knowledge of this environment,

yet refused to take effective measures to stop this course of conduct and instead, engaged in, and

ratified, a course of retaliation against Ms. Conroy for reporting and escalating Ms. Lau’s

complaints about Father Tom’s illegal, hostile and discriminatory conduct towards female

employees.

          125.   Such retaliation included creating and maintaining a hostile and harassing work

environment, grossly demeaning and humiliating conduct, issuing Ms. Conroy an ultimatum that

she could only return as Principal for the 2018-2019 school year if she fired Ms. Lau and Ms.

                                                 23
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 24 of 35 PageID# 24



Beltran; the Arlington Diocese ignoring and not responding to Ms. Conroy’s request for

guidance on Father Tom’s ultimatum; Father Tom storming into Ms. Conroy’s office screaming

at her and falsely accusing her of insubordination (for reporting his illegal conduct); yelling at

Ms. Conroy that she was fired, despite the fact that she had been offered a verbal contract

renewal just two days prior; calling Ms. Conroy’s Assistant Principals (Ms. Lau and Ms. Beltran)

over the loudspeaker to summon them and fire them; and failing to conduct a thorough and

unbiased investigation into the multiple complaints about Father Tom’s illegal, abusive and

discriminatory conduct.

        126.   This retaliatory and abusive conduct was ratified and condoned by the Arlington

Catholic Diocese’s lack of action to protect the administration, staff and students at SJS, and by

its sham investigation that found no wrongdoing by Father Tom doing despite overwhelming

evidence to the contrary and letters and petitions from parents.

        127.   Ms. Conroy was fired in retaliation for her association with Ms. Lau, in that Ms.

Conroy escalated and reported the complaints of Father Tom’s abusive, discriminatory and

harassing behavior made to her by Ms. Lau to Superintendent Bigelow and Assistant

Superintendant Sister Karl Ann, and for following the procedures employees were encouraged to

follow for reporting such a complaint made to her by her subordinates.

        128.   In addition, Father Tom posted the news of Ms. Conroy’s termination on the

home page of the parish website, where it remained for approximately seven months, in further

retaliation.

        129.   The lack of substantive communication from Father Tom to the community was

intended to create the false impression that Ms. Conroy had done something wrong to warrant




                                                 24
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 25 of 35 PageID# 25



her termination. There were rumors, misinformation, and gossip spread about the reason for her

termination, including that she was engaged in a sexual relationship with Ms. Lau.

       130.    Ms. Conroy was an excellent performer. Under her administration, SJS, as well

as its teachers and community, was thriving, and the students had the best test scores in the

Diocese. As per Diocesan policy, an employee must be informed in writing by April 15, if the

employee will not be offered a contract for the following school year. Ms. Conroy was never

notified in writing that she would not be offered a contract for the 2018-2019 school year, in

further retaliation for her engaging in the protected activity of reporting Father Tom’s illegal,

hostile and discriminatory conduct, all of which was corroborated by other administrators,

parents and teachers of SJS.

       131.    No adverse action was taken against Father Tom for his illegal, retaliatory and

hostile behavior towards Ms. Conroy, as detailed above.

       132.    The Arlington Diocese’s retaliatory treatment of Ms. Conroy violated Title VII of

the Federal Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(1).

       133.    In retaliating against Ms. Conroy in violation of federal law, the Arlington

Diocese evidenced malice, spite, and ill will; its actions were willful and wanton; and evinced a

conscious disregard for the rights of Ms. Conroy.

       134.     As a direct and proximate result of the Arlington Diocese’s actions, Ms. Conroy

has suffered and continues to suffer anxiety, diminished self-confidence and self-worth, feelings

of helplessness and hopelessness, insomnia, withdrawal from friends and family, fear and

concern for her future ability to earn a living, crying, sadness, lack of concentration, humiliation,

embarrassment, headaches, past and future loss of income and benefits of employment, lost

career and business opportunities and advancement, medical and health expenses, other past



                                                 25
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 26 of 35 PageID# 26



pecuniary losses, future pecuniary losses, and other nonpecuniary losses. Ms. Conroy sought

counseling due to the impact of the stress on her physical and emotional health, and the manner

in which the administrative team was fired.

          135.   Due to the conscious disregard for Ms. Conroy’s federally protected rights, and

the severity of the Arlington Diocese’s conduct, Ms. Conroy is also entitled to punitive damages.

                                     COUNT FOUR -
                  RETALIATION, RETALIATORY DISCHARGE AND
             HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
                   (Eileen C. Lau against Catholic Diocese of Arlington)

          136.   The allegations of the foregoing paragraphs are incorporated as if realleged

herein.

          137.   The Arlington Diocese created a hostile and retaliatory environment during the

course of Ms. Lau’s employment, in response to complaints of discrimination and hostile work

environment made by Ms. Lau, which constituted protected activities. The Arlington Diocese

learned of Ms. Lau’s complaints, made to her supervisor, Ms. Conroy, through Ms. Conroy’s

escalation of Ms. Lau’s complaints through the proper reporting chain, and by Ms. Lau’s own,

independent reporting of her complaints of discriminatory and hostile conduct, on two separate

occasions, to EthicsPoint.

          138.   The Arlington Diocese had actual or constructive knowledge of this environment,

yet refused to take effective measures to stop this course of conduct and instead, engaged in, and

ratified, a course of retaliation against Ms. Lau for reporting Father Tom’s illegal, hostile and

discriminatory conduct towards female employees, including Ms. Lau.

          139.   Such retaliation included creating and maintaining a hostile and harassing work

environment, grossly demeaning and humiliating conduct, summoning Ms. Lau over the loud

speaker after Ms. Conroy was fired in order to fire her also; telling Ms. Lau she could finish out

                                                 26
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 27 of 35 PageID# 27



the school year, but would not be offered a contract for the 2018-19 school year; requiring Ms.

Lau to remain in the school building until 9 pm the day she was fired because of the annual

school Science Fair and forcing her to remain silent about the traumatic experience that had

occurred earlier in the day; failing to conduct a thorough and unbiased investigation into the

multiple complaints about Father Tom’s illegal conduct; and firing Ms. Lau so that she would no

longer be able to meet the terms of her scholarship award (needed to complete the program for

the second graduate degree Father Tom inexplicable required her to pursue), requiring her to

have to repay the scholarship money, causing financial hardship on Ms. Lau.

        140.   This retaliatory and abusive conduct was ratified and condoned by the Arlington

Diocese’s lack of action to protect the administration, staff and students at SJS, and its sham

investigation that found no wrong doing despite overwhelming evidence to the contrary and

letters and petitions from parents.

        141.   Ms. Lau was fired in retaliation for her complaints reports of Father Tom’s

abusive, discriminatory and harassing behavior, escalated by Ms. Conroy to Superintendent

Bigelow, Assistant Superintendant Sister Karl Ann, and for her own reporting to EthicsPoint on

two occasions, and for following the policies and procedures employees were encouraged to

follow for reporting harassment.

        142.   In addition, Father Tom posted the news of Ms. Lau’s termination on the home

page of the parish website, where it remained for approximately seven months, in further

retaliation.

        143.   The lack of substantive communication from Father Tom to the community was

intended to create the false impression that Ms. Lau had done something wrong to warrant her

termination. There were rumors, misinformation, and gossip spread about the reason for her



                                                27
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 28 of 35 PageID# 28



termination, including that she was a lesbian and engaged in a sexual relationship with Ms.

Conroy, and that she had embezzled funds/ Father Tom also falsely announced to the SJS

faculty and to parishioners that Ms. Lau is not Catholic nor a leader

       144.    Ms. Lau was an excellent performer. While she was part of the administrative

team, SJS, as well as its teachers and community, was thriving, and the students had the best test

scores in the Diocese. As per Diocesan policy, an employee must be informed in writing by

April 15, if the employee will not be offered a contract for the following school year. Ms. Lau

was never notified in writing that she would not be offered a contract for the 2018-2019 school

year, in further retaliation for her engaging in the protected activity of reporting Father Tom’s

illegal, hostile and discriminatory conduct, all of which was corroborated by other

administrators, parents and teachers of SJS.

       145.    No adverse action was taken against Father Tom for his illegal, retaliatory and

hostile behavior towards Ms. Lau, as detailed above.

       146.    The Arlington Diocese’s retaliatory treatment of Ms. Lau violated Title VII of the

Federal Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(1).

       147.    In retaliating against Ms. Lau in violation of federal law, the Arlington Diocese

evidenced malice, spite, and ill will; its actions were willful and wanton; and evinced a conscious

disregard for the rights of Ms. Lau.

       148.    As a direct and proximate result of the Arlington Diocese’s actions, Ms. Lau has

suffered and continues to suffer anxiety, diminished self-confidence and self-worth, feelings of

helplessness and hopelessness, insomnia, withdrawal from friends and family, fear and concern

for her future ability to earn a living, crying, sadness, lack of concentration, grinding her teeth

(for which she was treated by a dentist); humiliation, embarrassment, headaches, past and future



                                                  28
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 29 of 35 PageID# 29



loss of income and benefits of employment, lost career and business opportunities and

advancement, medical expenses, other past pecuniary losses, future pecuniary losses, and other

nonpecuniary losses.

        149.    Due to the conscious disregard for Ms. Lau’s federally protected rights, and the

severity of the Arlington Diocese’s conduct, Ms. Lau is also entitled to punitive damages.

                                    COUNT FIVE -
        NEGLIGENT RETENTION OF EMPLOYEE (FATHER TOM BOURQUE)
          (Cindi Conroy and Eileen C. Lau against Catholic Diocese of Arlington)

        150.    The allegations of the foregoing paragraphs are incorporated in this count as if re-

alleged here in full.

        151.    Arlington Diocese had a duty to its employees, including Ms. Conroy and Ms.

Lau, not to retain or appoint employees whom it knew or should have known were likely to harm

its employees and/or to violate laws designed to protect the public.

        152.    Arlington Diocese had actual and constructive knowledge that Father Tom

engaged in discriminatory, retaliatory, hostile, harassing, inappropriate, unprofessional and

illegal behavior towards Ms. Conroy and Ms. Lau and others in the workplace, and towards

parent PTO volunteers of SJS.

        153.    Despite this knowledge, the Arlington Diocese retained Father Tom in a position

of superiority and supervisory authority over Ms. Conroy and Ms. Lau, which he used to threaten

their job security and her livelihood, and which he used to issue an ultimatum to Ms. Conroy to

fire Ms. Lau and another top performing female administrator, Ms. Beltran, if she wanted to keep

her job.

        154.    The Arlington Diocese retained Father Tom in a position in which he could

harass, discriminate against, retaliate against, and otherwise treat Ms. Conroy and Ms. Lau and



                                                 29
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 30 of 35 PageID# 30



others in a hostile and threatening manner, including threatening Ms. Conroy’s and Ms. Lau’s

employment; referring to female employees as “bitches;” engaging in bullying and intimidating

behavior towards female employees; berating female employees by email and in person during

meetings; calling the PTO Vice President a “bitch;” using profanity when describing Ms.

Conroy, the PTO Board and PTO members to Mr. Rucker; losing his temper at a PTO meeting

and becoming belligerent and verbally attacking the PTO Board, and threatening that he and the

others priests would not attend the school’s annual fund raiser because he did not agree with the

location choice; granting a stipend only to the male-supervised after school club; storming into

Ms. Conroy’s office screaming at her, falsely accusing her of insubordination (for reporting his

conduct) and yelling that she was fired despite the fact that she had been offered a verbal

contract two days prior; summoning Ms. Lau and Ms. Beltran over the loud speaker to fire them

and then requiring that they remain at school for the science fair until 9 PM on the day they were

fired; threatening members of the parish staff that if they talked about him or talked to the

administrative team, they would be immediately fired; yelling at staff in an abusive manner and

causing an employee to break down in tears, begging Ms. Lau not to leave and to “help Cindi;”

disseminating false rumors about Ms. Conroy and Ms. Lau; posting the news of their firings on

the home page of the parish website; and abruptly terminating Christy Slifkey (whose husband is

the PTO President).

       155.    In fact, Arlington Diocese, after becoming aware of the conduct of Father Tom,

through Ms. Conroy’s reporting of Ms. Lau’s complaints, Ms. Lau’s own reporting to

EthicsPoint, and through numerous letters and a petition from SJS parents calling for the removal

of Father Tom pending a full investigation and findings, questioning his qualifications, crediting

Father Tom with creating and maintaining a “virulent environment,” detailing Father Tom’s



                                                 30
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 31 of 35 PageID# 31



harassing and abusive conduct towards staff and the SJS community at large (including the SJS

PTO and fundraisers), and demanding answers as to why he was allowed to continue his abusive

behavior, continued to retain Father Tom as a supervisory employee over Ms. Conroy and Ms.

Lau, by which he retained the authority to terminate their employment, and that of other top

performers, which he did.

       156.     Ms. Conroy and Ms. Lau’s complaints about Father Tom’s illegal,

unprofessional, inappropriate, discriminatory, retaliatory and hostile conduct towards them were

ignored. Ms. Bigelow’s response to Ms. Lau, when asked if she had endorsed the administrative

team being fired without just cause, was “the pastor can do whatever he wants.”

       157.    Arlington Diocese was negligent in retaining Father Tom after it learned, or

should have learned, that he was treating Ms. Conroy and Ms. Lau (and others, including Ms.

Beltran) in an illegal, unprofessional, inappropriate, hostile, discriminatory and retaliatory

manner, and using his position threaten Ms. Conroy and Ms. Lau’s job security, and ultimately,

terminate their employment.

       158.    Arlington Diocese was on notice that Father Tom was treating Ms. Conroy and

Ms. Lau and others, including SJS staff, PTO officers and PTO members, in an illegal,

unprofessional, inappropriate, hostile, discriminatory, and retaliatory manner, and using his

position to threaten the job security of Ms. Conroy, Ms. Lau and others, and threatening to pull

his support from PTO fund raising activities, because Ms. Lau, through Ms. Conroy and

independently, reported his behavior to school officials on multiple occasions, including to

Superintendent Bigelow and to Assistant Superintendent Sister Karl Ann Homberg, and because

Ms. Conroy reported the ultimatum issued to her by Father Tom to fire Ms. Lau and Ms. Beltran

to Ms. D’Elia and Dana Brooks of Human Resources.



                                                 31
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 32 of 35 PageID# 32



       159.    Had Arlington Diocese promptly and properly removed Father Tom from the

workplace, he would not have had the opportunity to continue to engage in this conduct, or to

harm Ms. Conroy and Ms. Lau and others. Instead, Arlington Diocese took no action and

allowed Father Tom to continue his course of illegal, discriminatory, abusive, hostile and

retaliatory behavior, unfettered.

       160.    This conduct by Arlington Diocese was actuated by malice, spite, and ill will; was

willful and wanton; and evinced conscious disregard for the rights of Ms. Conroy and Ms. Lau.

       161.    Ms. Conroy and Ms. Lau suffered harm as a result of Arlington Diocese’s

negligent retention of Father Tom, including loss of advancement and career opportunities and

the attendant employment benefits.

       162.    Arlington Diocese’s retention of Father Tom, in the face of knowledge of his

illegal conduct, constituted gross negligence and evinced a conscious disregard for the rights of

Ms. Conroy and Ms. Lau.

       163.    Arlington Diocese’s retention of Father Tom as an employee, and its failure to

protect Ms. Conroy and Ms. Lau from Father Tom, was willful and wanton in that it exhibited a

conscious disregard for the rights of Ms. Conroy and Ms. Lau. The Arlington Diocese was

aware of the propensity of Father Tom to engage in illegal conduct that would harm Ms. Conroy

and Ms. Lau and the public, including based on his inappropriate and unprofessional behavior

towards others in staff meetings and PTO meetings, and because of Ms. Conroy and Ms. Lau’s

multiple complaints about his conduct.

       164.    Arlington Diocese exhibited a reckless indifference in its failure to protect Ms.

Conroy and Ms. Lau and the public and in retaining Father Tom. Arlington Diocese was aware

from the existing circumstances that its failure to act to protect Ms. Conroy and Ms. Lau and the



                                                32
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 33 of 35 PageID# 33



public (by terminating Father Tom and discontinuing his illegal conduct) would likely result in

harm to Ms. Conroy and Ms. Lau and the public.

       165.    Arlington Diocese ratified and condoned the conduct of Father Tom by refusing

to take any action to prevent him from taking further action against Ms. Conroy and Ms. Lau and

others. The Arlington Diocese refused to take action despite awareness that Father Tom’s

conduct was continuing and that he threatened Ms. Conroy and Ms. Lau’s job, and knowing he

had engaged in similar conduct with other employees.

       166.    Arlington Diocese also ratified and condoned the conduct of Father Tom by

leaving him in Ms. Conroy and Ms. Lau’s chain of command and continuing to allow him to be

in a position of authority over them, whereby he retained the power and authority to terminate

their employment.

       167.    Arlington Diocese is further responsible for the actions of Father Tom because, as

he was acting in the scope of his employment, and with the express authority over Ms. Conroy

and Ms. Lau that was granted to him as Arlington Diocese’s agent.

       168.    As a direct and proximate result of the Arlington Diocese’s actions, Ms. Conroy

and Ms. Lau have each suffered and continues to suffer anxiety, diminished self-confidence and

self-worth, feelings of helplessness and hopelessness, insomnia, withdrawal from friends and

family, fear and concern for her future ability to earn a living, crying, sadness, lack of

concentration, humiliation, embarrassment, headaches, past and future loss of income and

benefits of employment, lost career and business opportunities and advancement, medical

expenses, other past pecuniary losses, future pecuniary losses, and other nonpecuniary losses.




                                                 33
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 34 of 35 PageID# 34



        169.    Ms. Conroy sought counseling due to the impact of the stress on her physical and

emotional health, and the manner in which the administrative team was fired, and Ms. Lau was

treated by a dentist after she started grinding her teeth due to stress.

        170.    Due to the character and severity of Arlington Diocese’s conduct, Ms. Conroy and

Ms. Lau are each entitled to punitive damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs CYNTHIA CONROY and EILEEN C. LAU, jointly and

severally, requests that this Court enter judgment in their favor, against Defendant CATHOLIC

DIOCESE OF ARLINGTON, on the above Counts; and further:


        (a)     Award Ms. Conroy compensatory damages to be determined by a jury, plus

                demonstrated past and future pecuniary damages on each of the above-stated

                Counts One, Three and Five; and in addition

        (b)     Award Ms. Lau compensatory damages to be determined by a jury, plus

                demonstrated past and future pecuniary damages on each of the above-stated

                Counts Two, Four and Five; and in addition

        (c)     Award Ms. Conroy punitive and exemplary damages, to be determined by a jury,

                and in any event to be restricted by the statutory cap of $350,000.00 on Counts

                One, Three and Five; and in addition

        (d)     Award Ms. Lau punitive and exemplary damages, to be determined by a jury, and

                in any event to be restricted by the statutory cap of $350,000.00 on Counts Two,

                Four and Five; and in addition




                                                  34
Case 1:18-cv-01412-CMH-IDD Document 1 Filed 11/14/18 Page 35 of 35 PageID# 35



      (e)   Award Ms. Conroy and Ms. Lau each appropriate front pay and back pay,

            including all lost income and benefits of employment both past and future; and in

            addition

      (f)   Award Ms. Conroy and Ms. Lau their attorneys’ fees and the costs of this action;

            and in addition

      (g)   Award injunctive relief consisting of an order prohibiting Defendants the Catholic

            Diocese of Arlington from engaging in further employment practices that create

            or tolerate a hostile, discriminatory or retaliatory work environment based on

            gender; and in addition

      (h)   Award Ms. Conroy and Ms. Lau each reinstatement with all back pay and

            benefits; and

      (i)   Award Ms. Conroy and Ms. Lau each such other and further relief as may be

            appropriate under the circumstances.

                                      JURY DEMAND

PLAINTIFFS CYNTHIA CONROY AND EILEEN C. LAU DEMAND A TRIAL BY JURY.

November 14, 2018                         Respectfully submitted,

                                          /S/ CARLA D. BROWN

                                          Carla D. Brown
                                          Virginia Bar No. 44803
                                          cbrown@cbcblaw.com
                                          CHARLSON BREDEHOFT
                                            COHEN & BROWN, P.C.
                                          11260 Roger Bacon Drive, Suite 201
                                          Reston, Virginia 20190
                                          (703) 318-6800 Telephone
                                          (703) 318-6808 Facsimile

                                          Counsel for Plaintiffs,
                                           Cynthia Conroy and Eileen C. Lau


                                            35
